Per Curiam.
This cause comes here on appeal from an order of the superior court of Skagit county, approving and allowing the final account of appellant as administratrix of the estate of Alfred Bernier, deceased. Several of the findings of the lower court were excepted to as being “ contrary to the evidence and facts in the matter as adduced at the hearing.” But no statement of facts has been brought to this court and the evidence upon which the findings were made has not been preserved in the record. The findings support and fully sustain the order appealed from and the record does not present any question for our consideration. It follows that the order must be, and it is affirmed.
Owing to the material variation in dimensions of the respondent’s brief from those prescribed by the rules, no costs will be allowed therefor.